Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 1 of 23                      PageID #: 401




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

 OLYMPIA HOTEL MANAGEMENT, LLC,
 a Delaware limited liability company,

                Plaintiff/Counter-Defendant,
                                                             20-cv-00136-NT
 v.

 THE BEND HOTEL DEVELOPMENT
 COMPANY, LLC, an Illinois limited
 liability company,

                Defendant/Counter-Plaintiff.

                  THE BEND’S ANSWER, AFFIRMATIVE DEFENSES,
                  COUNTERCLAIM, AND DEMAND FOR JURY TRIAL

        Defendant/Counter-Plaintiff, The Bend Hotel Development Company, LLC (“The Bend”),

for its Answer to the Amended Complaint (the “Complaint”) filed by Plaintiff/Counter-Defendant,

Olympia Hotel Management, LLC (“Olympia”), states as follows:

                                            PARTIES

        1.       Plaintiff Olympia Hotel Management, LLC is a Delaware limited liability
company. Its principal place of business is in Portland, Maine. Its sole member is The Olympia
Companies, LLC. The membership interests of The Olympia Companies, LLC are held by three
irrevocable trusts, each of which is organized under the laws of Maine. The trustee of each of the
three trusts is a citizen of Maine.

        ANSWER:        Upon information and belief, The Bend admits the allegations in the first

two sentences of Paragraph 1. The Bend neither admits nor denies the remaining allegations in

Paragraph 1 because it lacks knowledge or information sufficient to know if the allegations are

true.

         2.     Defendant The Bend Hotel Development Company, LLC is an Illinois limited
liability company. Its manager and principal financier is Daniel Michael Murphy, Jr. (“Murphy”).
The Bend maintains its principal place of business in East Moline, Illinois. None of The Bend’s
members are citizens of Maine. For instance, according to a complaint The Bend recently filed in
federal court in Illinois, The Bend’s members are citizens of Illinois. See N.D. Ill. Case No. 1:20-




28192013v7
Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 2 of 23                      PageID #: 402




cv-04636, ECF Doc. 1 (Aug. 6, 2020). That none of The Bend’s members are citizens of Maine
is consistent with the representations that agents of The Bend have made to Olympia.

        ANSWER:        The Bend admits that it is an Illinois limited liability company with its

principal place of business in East Moline, Illinois and that Daniel Michael Murphy, Jr.

(“Murphy”) is its manager. The Bend admits that none of its members are citizens of Maine and

that it filed a complaint in case number 1:20-cv-04636 in the United States District Court for the

Northern District of Illinois alleging that its members are citizens of Illinois. The Bend denies the

remaining allegations in Paragraph 2.

                                 JURISDICTION AND VENUE

       3.      The Court has jurisdiction over the subject matter of this action pursuant to 28
U.S.C. § 1332 because the amount in controversy exceeds $75,000, exclusive of interest and costs,
and there is complete diversity of citizenship between Plaintiff and Defendant.

        ANSWER:        Paragraph 3 calls for a legal conclusion to which no response is necessary.

To the extent the Court requires a response to Paragraph 3, The Bend lacks knowledge as to the

member or members of Olympia and the citizenship of Olympia’s member or members and,

therefore, denies same.

        4.     Plaintiff Olympia Hotel Management, LLC is a limited liability company, the
member of which is a citizen of Maine for diversity purposes. Accordingly, Plaintiff is a citizen
only of Maine.

        ANSWER:        The Bend lacks knowledge as to the member or members of Olympia and

the citizenship of Olympia’s member or members and, therefore, denies the allegations in

Paragraph 4.

      5.       Defendant The Bend Hotel Development Company, LLC is a limited liability
company. The members of The Bend are citizens of Illinois for diversity purposes. Accordingly,
Defendant is a citizen only of Illinois.

        ANSWER:        The Bend admits the allegations in Paragraph 5.

        6.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).


                                                 2

28192013v7
Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 3 of 23                         PageID #: 403




        ANSWER:        The Bend denies the allegations in Paragraph 6.

                                               FACTS

       7.     Olympia provides hotel management services for hotels around the country.
Olympia is an LLC within a family of entities controlled by The Olympia Companies, also located
in Portland, Maine, which provides an array of hotel design, development, marketing, and
management services.

        ANSWER:        The Bend neither admits nor denies the allegations in Paragraph 7 because

it lacks knowledge or information sufficient to know if the allegations are true.

         8.     The Bend is the owner of two Hyatt Hotels franchises located in East Moline,
Illinois. The franchises, which exist within the same physical structure, are known as Hyatt House,
an extended stay hotel, and Hyatt Place, a “select service” or traditional nightly stay hotel (together,
“the Hotel”). The Hotel opened in December 2018.

        ANSWER:        The Bend denies the allegations in the first sentence of Paragraph 8. The

Bend admits the remaining allegations in Paragraph 8.

        9.      The Bend is one of at least two special purpose entities created, managed, and
ultimately controlled by Murphy for the purpose of developing and operating the Hotel on a former
industrial site in East Moline, Illinois. Another special purpose entity created, managed, and
ultimately controlled by Murphy to develop and operate the Hotel is Great River Property
Development Hotels, LLC (“Great River”), formerly known as River Eagle Hotels LLC.

        ANSWER:        The Bend admits that Murphy created, managed, and controlled it and Great

River Property Development Hotels, LLC (“Great River”). The Bend denies the remaining

allegations in Paragraph 9.

                              Olympia is Hired to Operate the Hotel

        10.    In 2013, J. Paul Beitler, acting as an agent of Murphy, placed an unsolicited
telephone call to agents of Olympia working and present in Portland, Maine. Beitler represented
that he was responsible for obtaining permits, selecting consultants, and securing financing for the
yet-to-be-developed Hotel.

        ANSWER:        The Bend lacks knowledge as to the allegations in Paragraph 10 and,

therefore, denies same.




                                                   3

28192013v7
Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 4 of 23                      PageID #: 404




       11.    Beitler further represented that he was calling agents of Olympia at the
recommendation of Hyatt Hotels, which informed Beitler that Olympia would be able to assist in
developing and operating the Hotel.

        ANSWER:        The Bend lacks knowledge as to the allegations in Paragraph 11 and,

therefore, denies same.

       12.     During 2013 and early 2014, Olympia and Beitler negotiated an agreement under
which Olympia would operate and manage the Hotel once it was developed and began operations.
Over the course of the negotiations, Beitler and Murphy directed dozens of phone calls and emails
regarding the terms of the agreement to Olympia in Portland, Maine. At all times during these
negotiations, Beitler and Murphy knew Olympia and its agents were located in Portland, Maine.

        ANSWER:        The Bend lacks knowledge regarding the actions and knowledge of J. Paul

Beitler and Olympia alleged in Paragraph 12 and, therefore, denies all allegations relating to same.

The Bend denies the remaining allegations in Paragraph 12.

       13.    On May 9, 2014, as a product of the above-described negotiations, Olympia and
Great River executed two Hotel Management Agreement (“HMAs”), one each for Hyatt House
and Hyatt Place. True and correct copies of the HMAs are attached hereto as Exhibit A and
Exhibit B.

        ANSWER:        The Bend admits that Olympia and Great River entered into the agreements

attached to the Complaint as Exhibits A and B. The Bend denies the remaining allegations in

Paragraph 13.

       14.     The portions of the HMAs relevant to this Complaint are identical. Under the
HMAs, Olympia was responsible for certain functions related to the management and operation of
the Hotel, including hiring and managing staff, advertising and promoting the Hotel, managing
finances, and maintaining facilities.

        ANSWER:        The Bend admits that Olympia and Great River entered into the agreements

attached to the Complaint as Exhibits A and B. Answering further, The Bend states that the Hotel

Management Agreements (“HMAs”) between The Bend and Olympia speak for themselves, and

The Bend denies any attempt by Olympia to characterize the terms of the HMAs. The Bend denies

the remaining allegations in Paragraph 14.



                                                 4

28192013v7
Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 5 of 23                       PageID #: 405




       15.     After the 2014 execution of the HMAs, Murphy enlisted Michael VanDeHeede
(“VanDeHeede”) to serve as his representative in interactions with Olympia. VanDeHeede
continues to function in this capacity.

        ANSWER:        The Bend admits the allegations in the first sentence of Paragraph 15. The

Bend denies the remaining allegations in Paragraph 15.

        16.      VanDeHeede was convicted in 2013 in the U.S. District Court for the Central
District of Illinois of three counts of filing a false tax return. See Case No. 4:12-cr-40084-SLD-
JAG (C.D. Ill.).

        ANSWER:        The activity in case number 4:12-cr-40084-SLD-JAG in the United States

District Court for the Central District of Illinois speaks for itself, and The Bend denies any attempt

by Olympia to characterize the activity in case number 4:12-cr-40084-SLD-JAG in the United

States District Court for the Central District of Illinois. The Bend denies the remaining allegations

in Paragraph 16.

        17.    In 2017, Great River and Olympia executed the First Amendment to each HMA.
Under the First Amendment, Great River assigned its interest in each HMA to The Bend (among
other changes). True and correct copies of the First Amendment to the HMAs are attached hereto
as Exhibit C and Exhibit D.

        ANSWER:        The Bend admits that Great River and Olympia entered into the First

Amendment to each HMA attached to the Complaint as Exhibits C and D. The First Amendment

to each HMA speaks for itself, and The Bend denies any attempt by Olympia to characterize the

terms of the First Amendment to each HMA. The Bend denies the remaining allegations in

Paragraph 17.

        18.     In connection with Olympia’s performance under the HMAs, agents of Great River
and subsequently The Bend directed dozens of phone calls and hundreds of emails to Olympia in
Portland, Maine over the course of several years. These phone calls and emails discussed an array
of topics related to the future staffing and operation of the Hotel, and other matters pertaining to
Olympia’s performance under the HMAs.

        ANSWER:        The Bend denies the allegations in Paragraph 18.

        19.     With Great River’s and The Bend’s knowledge and ongoing and continuous
participation, and to their benefit, Olympia’s management team performed Olympia’s executive

                                                  5

28192013v7
Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 6 of 23                   PageID #: 406




management responsibilities under the HMAs from Olympia’s headquarters in Portland, Maine,
over the course of several years. These responsibilities included overall oversight and
management of the Hotel’s on-site General Manager.

        ANSWER:       The Bend denies the allegations in Paragraph 19.

       20.     Pursuant to the HMAs, Olympia managed the Hotel’s accounting and reporting
functions from Portland, Maine. Olympia controlled and administered the Operating Account
described below from Portland, Maine. Olympia managed the Hotel’s annual budgeting process
from Portland, Maine. Olympia also engaged in revenue management, financial reporting, payroll
and benefits processing and management, bank account management and reconciliation, and
accounts payable management from Portland, Maine. Olympia engaged in these activities with
the knowledge and ongoing and continuous participation of Great River and The Bend.

        ANSWER:       The Bend denies the allegations in Paragraph 20.

       21.    Pursuant to the HMAs, Olympia managed the Hotel’s insurance design, placement,
and policy management from Portland, Maine. It handled insurance claims management and
processing from Portland, Maine. Olympia engaged in these activities with the knowledge and
ongoing and continuous participation of Great River and The Bend.

        ANSWER:       The Bend denies the allegations in Paragraph 21.

        22.    Pursuant to the HMAs, Olympia developed and managed the Hotel’s marketing
plan from Portland, Maine. Olympia managed relationships with the Hotel’s national accounts
from Portland, Maine. Olympia also made booking decisions for its key customer and booking
categories from Portland, Maine. Olympia engaged in these activities with the knowledge and
ongoing and continuous participation of Great River and The Bend.

        ANSWER:       The Bend denies the allegations in Paragraph 22.

        23.    Pursuant to the HMAs, Olympia managed the Hotel’s human resources, including
performance management, from Portland, Maine. Olympia also oversaw the Hotel’s information
technology from Portland, Maine by managing a third-party vendor also located in Portland, Maine
that provided the Hotel’s IT services. Olympia engaged in these activities with the knowledge and
ongoing and continuous participation of Great River and The Bend.

        ANSWER:       The Bend denies the allegations in Paragraph 23.

                              Relevant Provisions of the HMAs

       24.    Section 3.1 of the HMAs grants Olympia the authority to create one or more
accounts (an “Operating Account”) to effect the financial management of the Hotel. Under the
HMAs, Olympia is to deposit all revenues from the operation of the Hotel into the Operating
Account and pay all Hotel expenses out of the Operating Account. The HMAs require the
Operating Account maintain a minimum working capital balance of $150,000.


                                               6

28192013v7
Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 7 of 23                    PageID #: 407




        ANSWER:       The HMAs speak for themselves, and The Bend denies any attempt by

Olympia to characterize the terms of the HMAs. The Bend denies the remaining allegations in

Paragraph 24.

       25.     Section 3.3 of the HMAs obligated Great River, and later The Bend, to fund all of
the Hotel’s obligations.

        ANSWER:       The HMAs speak for themselves, and The Bend denies any attempt by

Olympia to characterize the terms of the HMAs. The Bend denies the remaining allegations in

Paragraph 25.

        26.    Section 5.2 of the HMAs provides Olympia the right to terminate the HMAs. Under
Section 5.2, Olympia may terminate the HMAs if The Bend defaults in the payment of any amount
required to be paid to Olympia or to the Operating Account, and such default continues for more
than ten (10) days after receipt by The Bend of written notice of such default from Olympia.

        ANSWER:       The HMAs speak for themselves, and The Bend denies any attempt by

Olympia to characterize the terms of the HMAs. The Bend denies the remaining allegations in

Paragraph 26.

       27.     Section 4.2 of the HMAs provides for a Termination Fee. In the event Olympia
terminates the HMAs pursuant to Section 5.2, and such termination occurs in the period between
12 and 24 months after the Hotel opens, The Bend shall pay Olympia a Termination Fee of
$150,000 under each HMA.

        ANSWER:       The HMAs speak for themselves, and The Bend denies any attempt by

Olympia to characterize the terms of the HMAs. The Bend denies the remaining allegations in

Paragraph 27.

                             The Bend’s Violations of the HMAs

         28.     The Hotel opened in December 2018 and Olympia thereafter properly performed
all of its obligations under the HMAs.

        ANSWER:       The Bend admits that the Hyatt Place, a select service hotel, and Hyatt

House, an extended stay hotel (collectively, the “Hotel”), located on a portion of 132.61 acres of



                                                7

28192013v7
Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 8 of 23                   PageID #: 408




real property on the banks of the Mississippi River in East Moline, Illinois, opened in December

2018. The Bend denies the remaining allegations in Paragraph 28.

      29.     Within months after the Hotel opened, The Bend began to fail to maintain the
minimum working capital balance of $150,000 in the Operating Account. Beginning in mid-2019,
Olympia repeatedly notified The Bend in writing of these failures to meet the required minimum
working capital balance.

        ANSWER:       The Bend denies the allegations in Paragraph 29.

      30.    In early 2020, the shortfall in the working capital balance in the Operating Account
became chronic and severe.

        ANSWER:       The Bend denies the allegations in Paragraph 30.

       31.   On March 16, 2020, Olympia formally notified The Bend in writing of its default
under the HMAs for failure to maintain an adequate minimum working capital balance in the
Operating Account. Olympia informed The Bend that it had 10 days to cure this default before
Olympia was entitled to terminate the HMAs.

        ANSWER:       The Bend admits that it received a written communication from Olympia

dated on or about March 16, 2020. The Bend denies any attempt by Olympia to characterize such

communication. The Bend denies the remaining allegations in Paragraph 31.

      32.     The Bend did not cure the insufficient working capital balance in the Operating
Account.

        ANSWER:       The Bend denies the allegations in Paragraph 32.

       33.  Accordingly, on April 10, 2020—well after The Bend’s 10-day cure period had
expired—Olympia formally notified The Bend in writing that it was terminating the HMAs.

        ANSWER:       The Bend admits that Olympia notified The Bend that it was purporting to

terminate the HMAs. The Bend denies the remaining allegations in Paragraph 33.

        34.     In a letter dated April 16, 2020, counsel for The Bend denied that Olympia was
entitled to terminate the HMAs and refused to pay Olympia the Termination Fee of $150,000 due
under each HMA (i.e., a total of $300,000).

        ANSWER:       The Bend admits the allegations in Paragraph 34.

      35.    To date, The Bend has failed to pay Olympia the $300,000 in Termination Fees to
which Olympia is entitled under the HMAs and has denied any obligation to do so.

                                               8

28192013v7
Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 9 of 23                    PageID #: 409




         ANSWER:       The Bend admits that it has not paid Olympia any termination fee. The

Bend denies the remaining allegations in Paragraph 35.

                          COUNT I: DECLARATORY JUDGMENT

         36.   Olympia incorporates by reference the allegations in Paragraphs 1 through 35
above.

         ANSWER:       The Bend reasserts and incorporates by reference its answers to Paragraphs

1 through 35 as though fully set forth herein.

      37.    Olympia seeks a declaratory judgment against The Bend pursuant to 28 U.S.C. §§
2201-2202 and Federal Rule of Civil Procedure 57.

         ANSWER:       The Bend admits the allegations in Paragraph 37.

       38.     An actual, present, and justiciable controversy exists between Olympia and The
Bend with respect to their respective rights under the HMAs, including Olympia’s right to
terminate the HMAs and collect the $150,000 Termination Fee due under each HMA.

         ANSWER:       The allegations in Paragraph 38 call for a legal conclusion to which no

response is required. To the extent the Court requires a response to Paragraph 38, The Bend denies

the allegations in Paragraph 38.

        39.     Olympia properly terminated the HMAs following The Bend’s uncured defaults
and is entitled to receive the Termination Fee due under each HMAs. The Bend denies Olympia
properly terminated the HMAs and its obligation to pay any Termination Fee.

         ANSWER:       The Bend admits the allegations in the second sentence of Paragraph 39.

The Bend denies the remaining allegations in Paragraph 39.

       40.   Accordingly, Olympia is entitled to a declaration (a) that it properly terminated
under the HMAs and (b) that The Bend must pay Olympia $300,000 in Termination Fees.

         ANSWER:       The Bend denies the allegations in Paragraph 40.

                            COUNT II: BREACH OF CONTRACT

         41.   Olympia incorporates by reference the allegations in Paragraphs 1 through 40
above.




                                                 9

28192013v7
Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 10 of 23                   PageID #: 410




        ANSWER:        The Bend reasserts and incorporates by reference its answers to Paragraphs

1 through 40 as though fully set forth herein.

        42.    The HMAs constitute valid and enforceable contracts between Olympia and The
Bend.

        ANSWER:        The Bend admits the allegations in Paragraph 42.

        43.    Olympia at all times properly performed its material obligations under the HMAs.

        ANSWER:        The Bend denies the allegations in Paragraph 43.

       44.    The Bend breached the HMAs by refusing to pay Olympia the Termination Fee of
$150,000 due under each HMA and denying its obligation to do so.

        ANSWER:        The Bend denies the allegations in Paragraph 44.

        45.    Olympia has suffered damages as a result of The Bend’s breach.

        ANSWER:        The Bend denies the allegations in Paragraph 45.

        For relief, Defendant/Counter-Plaintiff, The Bend Hotel Development Company, LLC,

respectfully requests that this Court dismiss the Amended Complaint filed by Plaintiff/Counter-

Defendant, Olympia Hotel Management, LLC, and grant such further relief as shall be just and

equitable.

                                 AFFIRMATIVE DEFENSES

        Defendant/Counter-Plaintiff, The Bend Hotel Development Company, LLC, for its

Affirmative Defenses to the Amended Complaint, states as follows:

                         Affirmative Defense No. 1 (Full Performance)

        1.     Both Counts in Olympia’s Complaint are barred because The Bend fully performed

under the HMAs.

                    Affirmative Defense No. 2 (Prior Breach of Contract)

        2.     Olympia’s breach of contract claim is barred because The Bend is excused from

performance based on Olympia’s prior breaches of the HMAs, which include, but are not limited

                                                 10

28192013v7
Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 11 of 23                      PageID #: 411




to: (a) failing to hold all funds related to the operation of the Hotel, including all funds in the

financial account(s) contemplated by Section 3.1 of the HMAs (the “Operating Account”), in trust,

as required by Section 2.5 of the HMAs; (b) failing to prepare and execute an annual business plan,

including a marketing plan, as required by Sections 2.4(b) and 2.10 of the HMAs; (c) mishandling

the hiring, retention, and termination of various employees, including Dylaan Bibbs and Aleyah

Ross; and (d) failing to pay various bills for the Hotel, including the DirecTV bill.

                              Affirmative Defense No. 3 (Waiver)

        3.     Olympia is barred from asserting both Counts in its Complaint, or from recovering

any damages from The Bend, because The Bend repeatedly informed Olympia that there was no

need to continue the initial minimum working capital balance of $150,000 for the Operating

Account after the first operating year of the Hotel.

        4.     Given Olympia’s continuous knowledge of there being no need to continue the

initial minimum working capital balance of $150,000 for the Operating Account after the first

operating year of the Hotel, Olympia voluntarily and intentionally waived its alleged right to

enforce the provisions of the HMA that require any initial minimum working capital balance for

the Operating Account after the first operating year of the Hotel.

                      Affirmative Defense No. 4 (Setoff and Recoupment)

        5.     If any damages have been sustained by Olympia, although such is not admitted

hereby or herein and is specifically denied, The Bend is entitled under the equitable doctrine of

setoff and recoupment to offset all obligations of Olympia owed to The Bend against any judgment

that may be entered against The Bend.




                                                 11

28192013v7
Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 12 of 23                    PageID #: 412




                                       COUNTERCLAIM

        Defendant/Counter-Plaintiff, The Bend Hotel Development Company, LLC, for its

Counterclaim against Plaintiff/Counter-Defendant, Olympia Hotel Management, LLC, states as

follows:

                    NATURE OF ACTION AND RELIEF REQUESTED

        1.     The Bend retained Olympia to provide various hotel management services,

including to hold all funds related to the management of the hotel “in trust.” Olympia failed to

fulfill many of its required obligations under the two HMAs, and despite being entrusted by The

Bend to hold The Bend’s funds related to the management of the hotel in trust, Olympia engaged

in improper activities and violated its duties to The Bend.

        2.     Accordingly, The Bend brings this Counterclaim for a declaratory judgment, breach

of contract, conversion, and breach of fiduciary duties and seeks to recover damages and attorney’s

fees, costs, and expenses.

                                            PARTIES

        3.     The Bend is an Illinois limited liability company with its principal office in East

Moline, Illinois, and The Bend’s sole member is Great River Property Development Hotels, LLC.

        4.     Great River Property Development Hotels, LLC is an Illinois limited liability

company with its principal office in East Moline, Illinois, and Great River Property Development

Hotels, LLC’s members are Larry Anderson and Great River Property Development, LLC.

        5.     Great River Property Development, LLC is an Illinois limited liability company

with its principal office in East Moline, Illinois, and Great River Property Development, LLC’s

two members are Murphy and Michael Jacobs.




                                                12

28192013v7
Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 13 of 23                    PageID #: 413




        6.     Larry Anderson and Michael Jacobs are citizens of Illinois. Murphy is a citizen of

Wisconsin.

        7.     Upon information and belief, Olympia is a Delaware limited liability company with

its principal office in Portland, Maine, and Olympia’s sole member is The Olympia Companies,

LLC.

        8.     Upon information and belief, The Olympia Companies, LLC is a Delaware limited

liability company with its principal office in Portland, Maine, and The Olympia Companies, LLC’s

members are three irrevocable trusts organized under the laws of Maine.

        9.     Upon information and belief, each trustee of the three irrevocable trusts serving as

Olympia’s members is a citizen of Maine.

                                 JURISDICTION AND VENUE

        10.    This Court has jurisdiction over Olympia and this action pursuant to 28 U.S.C. §

1367 because the claims asserted herein are so related to the claims asserted in Olympia’s

Complaint that they form part of the same case or controversy.

                                              FACTS

                     Background, HMAs, and First Amendment to HMAs

        11.    The Bend was the owner of the Hotel.

        12.    The Hotel is located on a portion of 132.61 acres of real property on the banks of

the Mississippi river in East Moline, Illinois.

        13.    Great River, formerly known as River Eagle Hotels, LLC, was the developer of that

property.

        14.    In 2013 and 2014, Great River was simultaneously working to build the Hotel and

find a manager who would manage the Hotel once it was built.



                                                  13

28192013v7
Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 14 of 23                    PageID #: 414




        15.    After negotiating with Olympia to secure its hotel management services, Great

River and Olympia ultimately entered into contracts under which Olympia would operate and

manage the Hotel.

        16.    On May 9, 2014, the parties executed the two HMAs, one governing Hyatt House,

and the other governing Hyatt Place. True and correct copies of the HMAs governing Hyatt House

and Hyatt Place are attached hereto as Exhibit A and Exhibit B, respectively.

        17.    In March of 2017, Great River conveyed title to the Hotel to The Bend, and

accordingly, Great River and Olympia executed the First Amendment to each HMA, under which

the Bend was assigned the interest in each HMA by Great River. True and correct copies of the

First Amendment to the HMAs governing Hyatt House and Hyatt Place are attached hereto as

Exhibit C and Exhibit D, respectively.

        18.    The HMAs refer to Olympia as “Operator,” and due to the First Amendment to

each HMA, the HMAs refer to The Bend as “Owner.”

        19.    The provisions in both HMAs are nearly identical, and they obligated and

authorized Olympia to take various actions to operate the Hotel.

        20.    For instance, Section 3.1 of the HMAs authorized Olympia to establish the

Operating Account to “deposit all revenues collected from the authorization of the Hotel and any

funds advanced by Owner or [Olympia],” and “pay the operating expenses of the Hotel, any

approved capital expenditures and any other payments relative to the Hotel as required by the terms

of th[e] [HMAs].” Exs. A-B § 3.1(a).

        21.    The HMAs required a $150,000 initial minimum working capital balance for the

Operating Account for the first operating year of the Hotel, and any minimum working capital

balance for the Operating Account after the first operating year of the Hotel was to be agreed to



                                                14

28192013v7
Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 15 of 23                      PageID #: 415




by Great River and Olympia. See id. (“The minimum working capital balance shall initially be set

at $150,000 and shall be subject to review and adjustment by agreement of Owner and [Olympia]

upon completion of the first operating year and each year thereafter.”).

        22.    Under Section 2.5 of the HMAs, all funds in the Operating Account, including “[a]ll

funds received by [Olympia] in connection with the operation of the Hotel,” were deemed funds

of the Owner, and Olympia was required to hold such funds “in trust” for Owner. See id. § 2.5.

        23.    Section 2.5 of the HMAs states:

        2.5     Collection of Revenues. [Olympia] shall use diligent efforts to collect all
        revenues, deposits, and other charges which may become due Owner at any time
        from occupants, patrons, or others for sales or services provided in connection with
        or for the use of the Hotel or any portion thereof. In addition, [Olympia] shall
        collect any income due Owner from miscellaneous sales and services provided to
        occupants or the public, including, but not limited to, occupant storage and coin-
        operated machines of all types. All funds received by the [Olympia] in connection
        with the operation of the Hotel shall be funds of the Owner and shall be held in
        trust by the [Olympia] for the Owner and deposited by the [Olympia] in the
        Operating Account in accordance with the terms of this Agreement. . . . .

Id. (emphasis added).

        24.    The Bend entrusted Olympia to hold all funds related to the operation of the Hotel

“in trust,” and as a result, Olympia owed fiduciary duties to The Bend.

        25.    The HMAs imposed additional obligations upon Olympia separate from its

Operating Account-related obligations.

        26.    For instance, Sections 1.2 and 2.8 of the HMAs state:

        1.2      Management. [Olympia] agrees to direct the management and operation of
        the Hotel in a first class manner and in accordance with the conditions and
        provisions set forth in this Agreement and any Franchise Requirements (as defined
        herein). [Olympia] shall be responsible for: consultation with Owner pertaining to
        Owner’s rental of guest rooms, operation of any restaurants, lounges, function
        rooms and other public facilities, including the advertising and promotion thereof;
        the maintenance and repair of the property; the hiring, promoting and discharging
        of staff as necessary; and other responsibilities required in the normal operation of



                                                 15

28192013v7
Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 16 of 23                       PageID #: 416




        the Hotel. [Olympia] shall also have direct responsibility for the maintenance of
        adequate systems of recordkeeping and reporting. . . . .

        2.8     Goods and Service Contracts. [Olympia] shall, subject to the Annual
        Business Plan, negotiate contracts for goods, services and utilities reasonably
        necessary or desirable in connection with the operation of the Hotel in the usual
        course of business, including, but not limited to, utility services, vermin
        extermination, Hotel security, trash removal, elevator and boiler maintenance,
        heating and air conditioning maintenance, master television antenna services,
        telecommunications and internet connectivity services, laundry and dry cleaning
        services and all necessary supplies. [Olympia] shall be authorized to enter into such
        service contracts in Owner’s name acting as Owner’s agent for such purposes
        provided that (a) the same are included in and are consistent with the Annual
        Business Plan, (b) such service contracts are cancel able on not more than thirty
        (30) days’ notice, (c) such contract is not with an affiliate of the [Olympia], (d) a
        copy of any contract entered into in Owner’s name shall be immediately sent to
        Owner, (e) contract term does not exceed one year (subject to the aforesaid 30-day
        termination right), and (f) termination fee of contract does not exceed $1,000.
        Owner shall have the right to direct [Olympia] to terminate a service contract.
        [Olympia] shall exercise commercially reasonable efforts to terminate any such
        service contract, provided that such request shall be subject to the condition that
        termination of the service contract does not violate applicable law and termination
        is consistent with the terms of the contract, as determined by [Olympia] in its
        reasonable discretion.

Id. §§ 1.2, 2.8.

        27.        Additionally, Olympia was also “responsible for the hiring, promoting, discharging

and supervising [of] all staff” under Section 2.1 of the HMAs. Id. § 2.1.

        28.        Further, the HMAs required Olympia to prepare and submit an annual business plan

each fiscal year of the Hotel containing an operating budget, sales and marketing plan, and capital

improvement plan and budget. See, e.g., id. § 2.4(b) (“[Olympia] shall be responsible for the

preparation and submission of an annual business plan (‘Annual Business Plan’) for each Fiscal

Year of the Hotel[] . . . . The Annual Business Plan shall contain the following items: (i) the

Operating Budget, (ii) the Sales and Marketing Plan, and (iii) the Capital Improvement Plan and

Budget[] . . . .”); id. § 2.10 (“[Olympia] shall prepare and submit to Owner a marketing budget and

plan, in accordance with the provisions of Section 2.4 hereof. [Olympia] shall implement the Sales

                                                   16

28192013v7
Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 17 of 23                        PageID #: 417




and Marketing Plan, which shall provide for advertising, marketing and publicity plans and

promotional material in accordance with the Annual Business Plan and in compliance with

applicable laws, license requirements and/or Franchise Requirements, to be used to further Hotel

revenues.”).

        29.      Section 7.14 of the HMAs states, “[i]n the event of a dispute between [The Bend

and Olympia] with respect to the enforcement of either party’s obligations contained [in the

HMAs] and/or in connection with a breach of and/or default under th[e] [HMAs], the prevailing

party shall be entitled to reimbursement of reasonable attorney’s fees, costs, and expenses incurred

. . . .” Id. § 7.14.

                             Olympia’s Violations of the HMAs and
                       Improper Activities Related to The Operating Account

        30.      The Hotel began operating in December of 2018.

        31.      At all times while the HMAs were in effect, The Bend performed all of its required

obligations, including, but not limited to, paying Olympia the monthly basic management fee

required under Section 4.1 of the HMAs. See Exs. A-B § 4.1.

        32.      Olympia, however, violated the HMAs by failing to fulfill its required obligations,

including, but not limited to, by engaging in the following activities:

                 a.      failing to prepare and execute an annual business plan, including a

        marketing plan, as required by Sections 2.4(b) and 2.10 of the HMAs;

                 b.      mishandling the hiring, retention, and termination of various employees,

        including Dylaan Bibbs and Aleyah Ross, causing The Bend to incur significant legal fees

        and other expenses; and

                 c.      failing to pay various bills for the Hotel, including the DirecTV bill.




                                                   17

28192013v7
Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 18 of 23                     PageID #: 418




        33.    Further, Olympia engaged in improper activities with respect to the Operating

Account.

        34.    Specifically, on or about April 10, 2020, Olympia wrote itself a check for $48,000

from the Operating Account in violation of the HMAs, including Section 2.5. A true and correct

copy of the cancelled check Olympia wrote itself is attached hereto as Exhibit E

                         The Bend’s Communications with Olympia

        35.    On April 10, 2020, the same day Olympia wrote itself a check for $48,000 from the

Operating Account, counsel for Olympia sent a letter to counsel for The Bend purporting to

terminate the HMAs based on language in Section 3.1(a) relating to the initial minimum working

capital balance for the Operating Account. A true and correct copy of this April 10, 2020 letter is

attached hereto as Exhibit F.

        36.    On April 14, 2020, counsel for The Bend formally notified Olympia that The Bend

had discovered the fact that Olympia improperly wrote itself a check for $48,000 from the

Operating Account in violation of the HMAs, and demanded Olympia immediately return these

funds to the Operating Account. A true and correct copy of this April 10, 2020 letter is attached

hereto as Exhibit G.

        37.    On April 16, 2020, counsel for The Bend responded to Olympia’s April 10, 2020

letter, reiterating that The Bend was not required to maintain an initial minimum working capital

balance of $150,000 for the Operating Account after the first operating year of the Hotel under

Section 3.1(a) of the HMAs, rejecting Olympia’s attempt to terminate the HMAs, notifying

Olympia of its various breaches of the HMAs uncovered so far, repeating its demand that Olympia

return the $48,000 to the Operating Account, and demanding that Olympia indemnify The Bend




                                                18

28192013v7
Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 19 of 23                    PageID #: 419




pursuant to Section 6.1 of the HMAs. A true and correct copy of this April 16, 2020 letter is

attached hereto as Exhibit H.

        38.    Indeed, after the first operating year of the Hotel, The Bend repeatedly informed

Olympia that there was no need to continue the initial minimum working capital balance of

$150,000 for the Operating Account, as consistent with Section 3.1(a) of the HMAs.

        39.    To date, Olympia has not returned the $48,000 to The Bend or the Operating

Account.

                                           COUNT I
                                    (Declaratory Judgment)

        40.    The Bend reasserts and incorporates by reference Paragraphs 1 through 39 as

though fully set forth herein.

        41.    The Bend seeks a declaratory judgment against Olympia pursuant to 28 U.S.C. §§

2201-2202 and Federal Rule of Civil Procedure 57.

        42.    An actual, present, and justiciable controversy exists between The Bend and

Olympia with respect to their respective rights under the HMAs.

        43.    The Bend was not required to continue the initial minimum working capital balance

of $150,000 for the Operating Account after the first operating year of the Hotel, and Olympia had

no basis to terminate the HMAs or collect any termination fee.

        44.    Olympia denies that The Bend was not required to continue the initial minimum

working capital balance of $150,000 for the Operating Account after the first operating year of the

Hotel, and maintains that it properly terminated the HMAs and is entitled to receive a termination

fee.




                                                19

28192013v7
Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 20 of 23                      PageID #: 420




                                           COUNT II
                                      (Breach of Contract)

        45.    The Bend reasserts and incorporates by reference Paragraphs 1 through 44 as

though fully set forth herein.

        46.    The Bend and Olympia negotiated and signed the HMAs.

        47.    The HMAs were and are binding and enforceable agreements, supported by mutual

assent and consideration.

        48.    The Bend performed all of its obligations under the HMAs, except as performance

thereof has been excused by the acts, conduct, and/or omissions of Olympia.

        49.    Olympia is bound by the provisions of the HMAs.

        50.    Olympia’s breaches of the HMAs include, but are not limited to, the following:

               a.      failing to hold all funds related to the operation of the Hotel, including all

        funds in the Operating Account, in trust, as required by Section 2.5 of the HMAs;

               b.      failing to prepare and execute an annual business plan, including a

        marketing plan, as required by Sections 2.4(b) and 2.10 of the HMAs;

               c.      mishandling the hiring, retention, and termination of various employees,

        including Dylaan Bibbs and Aleyah Ross; and

               d.      failing to pay various bills for the Hotel, including the DirecTV bill.

        51.    As a direct and proximate result of Olympia’s breaches of the HMAs, The Bend

has suffered substantial monetary damages in an amount to be proven at trial, plus attorney’s fees,

costs, and expenses, and interest.




                                                 20

28192013v7
Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 21 of 23                    PageID #: 421




                                          COUNT III
                                         (Conversion)

        52.    The Bend reasserts and incorporates by reference Paragraphs 1 through 51 as

though fully set forth herein.

        53.    All funds in the Operating Account were deemed the property of The Bend under

Section 2.5 of the HMA.

        54.    Olympia exerted unauthorized and wrongful control over funds in the Operating

Account by writing itself a check for $48,000.

        55.    The Bend repeatedly demanded Olympia return the $48,000 to the Operating

Account.

        56.    To date, Olympia has not returned the $48,000 to the Operating Account.

        57.    By writing itself a check for $48,000, Olympia converted The Bend’s property.

        58.    Olympia’s actions with respect to the Operating Account, including writing itself a

check for $48,000, have harmed The Bend.

        59.    Olympia acted willfully and maliciously by intentionally seizing funds that did not

belong to it and continuing to exert wrongful control over such funds long after The Bend

demanded their return.

                                         COUNT IV
                                  (Breach of Fiduciary Duty)

        60.    The Bend reasserts and incorporates by reference Paragraphs 1 through 59 as

though fully set forth herein.

        61.    Under the HMAs, Olympia owed fiduciary duties to The Bend because The Bend

entrusted Olympia to hold all funds received in connection with the operation of the Hotel “in

trust” for The Bend.



                                                 21

28192013v7
Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 22 of 23                         PageID #: 422




        62.      Olympia’s actions in writing itself a check for $48,000 constituted a breach of the

fiduciary duties Olympia owed to The Bend.

        63.      Olympia’s breach of its fiduciary duties harmed The Bend by improperly reducing

The Bend’s funds in the Operating Account.

        64.      Olympia acted willfully and maliciously by intentionally seizing funds that did not

belong to it and continuing to exert wrongful control over such funds long after The Bend

demanded their return.

        For relief, Defendant/Counter-Plaintiff, The Bend Hotel Development Company, LLC,

respectfully requests that this Court enter judgment in its favor and against Plaintiff/Counter-

Defendant, Olympia Hotel Management, LLC, and:

              a) Declare that (i) The Bend was not required to continue the initial minimum working
                 capital balance of $150,000 for the Operating Account after the first operating year
                 of the Hotel, (ii) Olympia had no basis to terminate the HMAs, and (iii) Olympia is
                 not entitled to collect any termination fee from The Bend;

              b) Award all damages suffered by The Bend due to Olympia’s breaches of the HMAs;

              c) Order Olympia to disgorge the funds improperly taken from the Operating Account
                 by Olympia;

              d) Award monetary damages in the amount that the Operating Account was reduced
                 by Olympia’s improper taking of the funds from the Operating Account;

              e) Award punitive damages, attorneys’ fees, costs, and expenses, and pre-judgment
                 interest on all damages suffered by The Bend; and

              f) Grant such other and further relief as shall be just and equitable.

                                                JURY TRIAL DEMANDED




                                                   22

28192013v7
Case 2:20-cv-00136-NT Document 30 Filed 11/10/20 Page 23 of 23            PageID #: 423




 Dated: November 10, 2020                       Respectfully submitted,

                                                THE BEND HOTEL DEVELOPMENT
                                                COMPANY, LLC


                                         By: /s/ Zachary R. Clark

 James L. Oakley (joakley@taftlaw.com)
 Zachary R. Clark (zclark@taftlaw.com)
 TAFT STETTINIUS & HOLLISTER LLP
 111 East Wacker Drive, Ste. 2800
 Chicago, Illinois 60601
 Phone: (312) 527-4000

                                         By: /s/ Aaron P. Burns

 Aaron P. Burns (aburns@pearcedow.com)
 PEARCE, DOW & BURNS, LLP
 Two Monument Square
 Suite 901, P.O. Box 108
 Portland, Maine 04112
 Phone: (207) 822-9900




                                           23

28192013v7
